      Case 1:20-cv-01305-AWI-EPG Document 9 Filed 10/02/20 Page 1 of 3


 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT

 7                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

 8
 9 THE WONDERFUL COMPANY LLC, a                         Case No. 1:20-cv-01305-AWI-EPG
   Delaware limited liability company; and CAL
10 PURE PRODUCE INC., a California                      STIPULATION TO EXTEND TIME TO
   Nonprofit Cooperative Association,                   RESPOND TO COMPLAINT AND
11                                                      ORDER RE SAME
                    Plaintiffs,
12
     vs.
13
   KEENAN FARMS, INC., a California
14 corporation,
15                  Defendant.

16
17          The Wonderful Company LLC and Cal Pure Produce, Inc. ("Plaintiffs") and Defendant

18 Keenan Farms, Inc. ("Defendant") and, by and through their respective counsel of record, hereby
19 stipulate as follows:
20          WHEREAS, Plaintiffs served their Complaint for Trademark Infringement

21 ("Complaint") on September 15, 2020;
22          WHEREAS, Defendant currently has until October 6, 2020 to answer or respond to

23 Plaintiffs' Complaint;
24          WHEREAS, Defendant has requested and Plaintiffs have consented to an additional two

25 weeks for Defendant's answer or response to Plaintiffs' Complaint;
26          WHEREAS, the Parties believe an additional two weeks for Defendant's answer or

27 response to Plaintiffs' Complaint will not alter the date of any event or any deadline already fixed
28 by Court order;
      Case 1:20-cv-01305-AWI-EPG Document 9 Filed 10/02/20 Page 2 of 3


 1          WHEREAS, this is the first extension of Defendant's deadline to respond to the Complaint

 2 by the Parties.
 3          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

 4 their respective counsel, that Defendant shall answer or otherwise respond to Plaintiffs' Complaint
 5 by October 20, 2020.
 6          IT IS SO STIPULATED.

 7
 8 DATED: October 1, 2020                     ROLL LAW GROUP PC

 9
10                                            By:          /s/ Michael M. Vasseghi
11                                                  Michael M. Vasseghi
                                                    Attorneys for Plaintiffs The Wonderful Company
12                                                  LLC, and Cal Pure Produce Inc.
13
14 DATED: October 1, 2020                     KAHN, SOARES & CONWAY, LLP

15
16                                            By:          /s/ Jan L. Kahn
17                                                  Jan L. Kahn
                                                    Attorneys for Defendant Keenan Farms, Inc.
18
19
20
21
22
23
24
25
26
27
28

                                                    2
      Case 1:20-cv-01305-AWI-EPG Document 9 Filed 10/02/20 Page 3 of 3


 1                                              ORDER

 2         Pursuant to the parties’ stipulation (ECF No. 8), IT IS HEREBY ORDERED that

 3 Defendant shall answer or otherwise respond to Plaintiff’s complaint on or before Tuesday,
 4 October 20, 2020.
 5
 6 IT IS SO ORDERED.
 7
        Dated:    October 2, 2020                          /s/
 8                                                  UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
